Lewis, P. J.,
delivered the opinion of the court, on a-motion for a rehearing.
The respondents move for a rehearing on the ground, chiefly, that the court overlooked two controlling decisions of the Supreme Court which are decisive of this cause in their favor, to wit: Holthaus v. Hornbostle, 60 Mo. 439, and Welch v. Welch, 63 Mo. 57. We are told by the respondent’s counsel that, in those cases, “it is held that in order to create a separate estate in personal property in a married woman, there must be an agreement or assent on the part of the husband that she shall so hold it, when it comes by way of a verbal gift from a third person to her, or is acquired by her own earnings.” We find no such doctrine in either of those cases, nor in any other authority, elementary or judicial.
In Holthaus v. Hornbostle, the personal property was given to the wife by her step-father, with such express reservations and stipulations as were found by the court sufficient to create in her a separate estate. It cleaidy appears from the opinion that the terms of the gift, alone, were ample for that effect. The fact is, added that the husband at all times acquiesced in the arrangement. But not a word or a line intimates that such acquiescence was essential to the existence of the separate estate. It is as if a court, in recounting the facts of a wilful murder, mentions, among other incidents, that the perpeti'ator employed a knife as the instrument of his crime ; whereupon the inference is maintained, that there can be no wilful murder without the aid of a knife.
Welch v. Welch is one of a class of cases in which the *490terms of the gift to a married woman are not such as to create in her a separate property, but the acts of the husband become, nevertheless, sufficient to effect that result. It is distinctly alleged in the agreed statement, that “ she [the wife] never had any technical separate estate conveyed to her by any separate estate trust-deed, but claims the above by virtue of their being her own earuiugs, which the husband allowed her to keep.” Here, the separate estate was created, chiefly, by the permissive act of the husband. But it is nowhere said in the opinion that a separate estate can never be created in any other way. The contrary is plainly implied in the language of the court: “ If the property is not given to the wife as her separate estate for her sole and exclusive use, then the husband becomes vested with the ownership.”
The doctrine easily gathered from all the authorities, is simple enough. A gift or transfer to a married woman, from a third person, may be made upon terms and conditions implying that she is to hold and enjoy the property in her sole, separate, and exclusive right, free from any own•ership, dominion, or control on the part of her husband. In such cases, the intention of the donor or transferror furnishes the only test necessary to determine the character •of the wife’s ownership. The assent or dissent of the husband is of no consequence, one way or another. Such gifts •or transfers are usually made for the special purpose of protecting the wife’s enjoyment of the property against the liusband or his creditors. To say, as the instruction given in this case seems to assume, that not only the initiative, but the continuing consent of the husband is necessary to effectuate such protection, will involve a manifest absurdity. By withdrawing his consent, the husband could at anytime rise superior to all the powers exercised by courts of equity for arresting improper interferences by husbands with the •separate property of their -wives.
Where, however, the terms of the gift or transfer from a *491third person are not such as to create a separate estate in the wife, or where the property comes from the wife’s individual earnings, the acquiescence of the husband becomes a factor among the constituents of a separate estate. In the case of earnings it is sufficient if the husband consent to his wife’s carrying on a separate business iu her own name, and on her own account. No further consent is necessary to vest in her the sole and continuing ownership of the earnings or profits derived from such business. Coughlin v. Ryan, 43 Mo. 99.
The instruction given in this case, which we hold to be objectionable, presents two hypotheses of fact: One, that Mrs. Goldsoll’s father, prior to her departure for this country, gave her $6,000, * * * for the purpose expressed at the time of the gift, that it was intended as a provision for the support of herself and her children,” etc. Undoubtedly, according to all the authorities, this expression of purpose and intention, in connection with the gift, was sufficient to create a separate property iu the donee, whether with or without the consent of her husband. The other hypothesis is that Mrs. Goldsoll “ also had at the time other money and jewels which she had earned and acquired whilst transacting business in her own name and own account in Russia,” etc. There can be no presumption that Mrs. Goldsoll’s business was thus carried on without the consent of her husband. If any presumption is admissible, it should be of the contrary. At all events, the instruction must be considered with reference to the possibilities of its interpretation. According to these, the jury might well infer, from what follows in the instruction, that, although the earnings of Mrs. Goldsoll were derived from a business carried on by her on her own sole and separate account, with the full consent of husband, yet her continued holding of such earnings, “ after her arrival to the State of Missouri,” must have been “ by agreement between herself and husband to that effect,” or else her separate estate in them must have vanished. Such is not *492the law. Counsel say rightly that, no evidence appearing of what was the law in Russia, we must act on a presumption that it was similar to that of Missouri. The transactions must, therefore, be considered as if all had occurred under the laws of this State. Under these laws, the hypotheses in the instruction present a clear case of property vested in the wife before she came to this country. It needed no confirmation, and could not be disturbed by any act of the husband, after the change of residence.
Pawley v. Vogel, 42 Mo. 296, and Walker v. Walker, 25 Mo. 375, which are also cited to us as controlling decisions, have not the least application, that we can discover, to any question in this case. The correct principles above considered will be found illustrated and amplified in the following authorities: Clark v. Maguire, 16 Mo. 302; Coughlin v. Ryan, 43 Mo. 99; Freeman v. Freeman, 9 Mo. 773; Boal v. Morgner, 46 Mo. 48; Schafroth v. Ambs, 46 Mo. 114; Whitesides v. Cannon, 23 Mo. 457; Lee v. Prieaux, 3 Bro. C. C. 382; Hartley v. Hurle, 5 Ves. Jr. 540; Dixon v. Olmius, 2 Cox Ch. 414; Schouler’s Dom. Rel. 187, 250.
The motion for a rehearing is overruled.
The other judges concur.